         Case 2:18-cv-00760-GAM Document 30 Filed 04/15/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GERALD EARLEY, JR.,                                :
                                                   :              CIVIL ACTION
                     Plaintiff,                    :              No. 18-760
                                                   :
                     v.                            :
                                                   :
JMK ASSOCIATES d/b/a PREMIER POOLS                 :
AND SPAS; AQUA FINANCE, INC.; and                  :
LYON SERVICES CORPORATION d/b/a                    :
LYON FINANCIAL,                                    :
                                                   :
                     Defendants.                   :


                                           ORDER

       This 15th day of April, 2020, upon consideration of Plaintiff’s Motion for Attorneys’

Fees (ECF 24), Defendants’ Brief in Opposition (ECF 27), and Plaintiff’s Reply (ECF 28), for

the reasons outlined in the accompanying Memorandum, it is hereby ORDERED that Plaintiff’s

Motion is GRANTED, and Plaintiff shall be awarded $46,988 in attorneys’ fees.



                                                      /s/ Gerald Austin McHugh
                                                   Gerald Austin McHugh
                                                   United States District Judge
